23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Luther C. BASHAM, Plaintiff Appellant,v.D. EDWARDS, Chief Hearing Officer, South Central RegionalJail;  S. L. Sneed, Correctional Officer,Individually and in their personalcapacities, Defendants Appellees.
No. 94-1245.
United States Court of Appeals, Fourth Circuit
Submitted:  April 21, 1994.Decided:  May 17, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CA-93-849)
Luther C. Basham, Appellant Pro Se.
Donald Lynn Darling, Chad M. Cardinal, Office of the Attorney General of West Virginia, Charleston, West Virginia, for Appellees.
S.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Basham v. Edwards, No. CA-93-849 (S.D.W. Va.  Feb. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED